 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                                    1:18-cv-01109-JLT (PC)

12                        Plaintiff,
                                                           ORDER TO SUBMIT APPLICATION
13           v.                                            TO PROCEED IN FORMA PAUPERIS
                                                           OR PAY FILING FEE WITHIN 45 DAYS
14    M. PORTER,
15                        Defendant.
16

17          Plaintiff has not paid the $400.00 filing fee, or submitted an application to proceed in

18   forma pauperis pursuant to 28 U.S.C. ' 1915. Thus, the Court ORDERS:

19          1. Within 45 days, plaintiff shall submit the application to proceed in forma pauperis,

20                completed and signed, or in the alternative, pay the $400.00 filing fee for this action;

21          2. The Clerk of Court is DIRECTED to mail the plaintiff an application to proceed in

22                forma pauperis by a prisoner.

23   No requests for extension will be granted without a showing of good cause. Failure to

24   comply with this order will result in dismissal of this action.

25
     IT IS SO ORDERED.
26
27      Dated:      February 7, 2019                             /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
